DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the plane" in line 10.  There is insufficient antecedent basis for this limitation in the claim.

The term "essentially" in claim 1 is a relative term which renders the claim indefinite.  The term "essentially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
essentially" in claim 2 is a relative term which renders the claim indefinite.  The term "essentially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Regarding claim 5, line 2 states “it is supported”, it is unclear what the applicant is referring to as the term “it” could refer to the beam, the bed or the device.  Applicant should amend to clearly and distinctly point out the limitations being claimed.

Regarding claim 12, line 2 states “the support” which renders the claim indefinite as it is unclear if the applicant is referring to the vertical supports or another type of support.  Applicant should amend to clearly and distinctly point out the limitations being claimed.
	
Claim 12 recites the limitation "the support" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 13, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

The term "essentially" in claim 14 is a relative term which renders the claim indefinite.  The term "essentially" is not defined by the claim, the specification does not provide a standard 

Regarding claim 15, line 3 states “for them” which renders the claim indefinite as it is unclear what the applicant is referring to by the use of the term “them”.  Applicant should amend to clearly and distinctly point out the limitations of the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lapierre (EP 3387896).

Regarding claim 1, Lapierre discloses a device for growing mushrooms, comprising:
a shelving (102, 106), arranged for supporting beds for holding casing soil and compost on a pulling net, said beds (104b) for holding casing soil and compost on a pulling net; wherein the beds (104b) are placed at a mutual distance above each other (Fig. 1); the beds (104b) are mutually movable (Figs. 4-5), wherein the displacement between the first and the second position requires a displacement of the first bed only (Fig. 4), between at least: a first position (horizontal, Figs. 1-2), wherein a second bed (upper bed 104b, Fig. 3) supported above a first bed (lower bed 104b, Fig. 3) at least partially impedes the accessibility of the first bed (lower bed 

Regarding claim 4, Lapierre discloses wherein the shelving (102, 106) comprises at least one essentially vertical stand (vertical beams of element 102), and wherein the beds (104b) are supported by essentially horizontal beams (106) supported by the vertical stand (vertical beams of element 102), wherein the beds (104b) are rotatably coupled (Fig. 3) to the beams (106).

Regarding claim 5, Lapierre discloses wherein, seen from the center of the device, a bed (104b) extends further in a width direction from the rotatable coupling than a beam (106) it is supported by (Fig. 4).

Regarding claim 6, Lapierre discloses wherein the rotation of a bed (104b) takes place around an axis (from the hinge point at the end of the beam elements 106) in the longitudinal 

Regarding claim 7, Lapierre discloses wherein the shelving supports (102, 106) two sets (upper and lower) of beds (Fig. 1, multiple beds are supported), the beds (104b) of each set placed at a mutual distance above each other (Fig. 1), wherein both sets extend in parallel to each other (Fig. 1), and wherein there is at least one bed (104b) from the first set that in a vertical direction at least partially overlaps with a bed (104b) from the second set (Fig. 1), wherein movement of air with a vertical directional component is at least partially blocked between the bed (104b) from the first set (lower beds) and the bed (104b) in a vertical direction at least partially overlapping bed (104b) from the second set (upper beds) when the bed (104b) from the first set (lower beds) and the bed (104b) from the second set (upper beds) are both in the first position (wherein normal air flow would be routed through the area between the first and second set).

Regarding claim 8, Lapierre discloses wherein air flow with a vertical component is almost fully to fully blocked between the bed (104b) from the first set (lower beds) and the bed (104b) in a vertical direction at least partially overlapping bed (104b) from the second set (the position of the beds would block vertical airflow due to the beds being in a horizontal position).

Regarding claim 9, Lapierre discloses wherein the two sets (upper and lower) have the same amount of beds (104b), and each bed (104b) of the first set (lower) has an adjacent bed (104b) in the second set (upper).

Regarding claim 10, Lapierre discloses wherein air flow with a vertical directional component is blocked (when the beds are in a horizontal position there would be no vertical airflow) between each pair of beds (104b).

Regarding claim 11, Lapierre discloses wherein the air flow is blocked because the beds (104b) are arranged against each other in their first positions (horizontal).

Regarding claim 12, Lapierre discloses comprising a barrier (104a) for blocking the air flow, coupled to or mounted on the support (102, 106), to one of two adjacent beds (104b), to each of two adjacent beds or to both of two adjacent beds.

Regarding claim 13, Lapierre discloses wherein the barrier (104a) is a rigid part (104a is a frame structure mounted to the bottom of the beds), such as a bar or a plate, or wherein the barrier comprise one or more flexible parts, such as a flexible flap.

Regarding claim 14, Lapierre discloses comprising an essentially vertical barrier (104a, wherein when the beds are rotated to the second position element 104a would be in an essentially vertical position) for preventing air on one or both sides of the parallel sets.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lapierre (EP 3387896).

Regarding claim 3, Lapierre discloses the invention substantially as set forth above, but does not expressly disclose the beds having a width between 0.5 and 2 meters, in particular between 0.6 and 1 meter and more in particular between 0.65 and 0.75 meter.
However, based on the drawings and the size of the individual next to the structure, it would appear that the beds are within the specified width as disclosed in the claims.  It would have been an obvious matter of design choice to adapt the device to any specific size based on the requirements of the user, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lapierre (EP 3387896) in view of Zhou (CN 207040403).

Regarding claim 15, Lapierre discloses the invention substantially as set forth above, but does not expressly disclose a spindle for moving the beds between the first and the second position, wherein the spindle is provided with an external coupling for a device for powering them.

Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Lapierre, by adding a spindle and device to power the movement of the spindle, as taught by Zhou, for the purpose of rotating the beds from a first horizontal position to a second more vertical position to access the mushrooms in the bed.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Examiner lists referenced documents on PTO-892 because the references present other/alternative or conceptual designs similar in scope that illustrate relevant features, which may demonstrate the level of novelty in comparison to Applicant’s inventive submission.  The record relates to Applicant’s identified material and Examiner’s discovered references concerning Applicant’s subject matter relevant for a patentability determination.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RODZIWICZ whose telephone number is (571)272-6611.  The examiner can normally be reached on Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON M RODZIWICZ/Examiner, Art Unit 3642                       

/MONICA L BARLOW/Primary Examiner, Art Unit 3644